PER CURIAM
Defendant was convicted of first-degree theft (Count 1) and second-degree theft (Count 2), and the court imposed 24 months’ imprisonment on Count 1 and a concurrent sentence of six months in jail on Count 2. The court also imposed $634 in court-appointed attorney fees, $300 in fines, and $485 in restitution. On appeal, defendant argues that the trial court erred by admitting evidence of defendant’s past thefts, and, at sentencing, by imposing court-appointed attorney fees when the record is silent regarding defendant’s ability to pay them.
We reject defendant’s assignment of evidentiary error without published discussion. However, with regard to the imposition of court-appointed attorney fees, the state concedes that the trial court plainly erred and that we should exercise our discretion to correct that error. We agree with the state’s concession and, for reasons similar to those expressed in State v. Hunt, 271 Or App 347, 352-53, 350 P3d 521 (2015), exercise our discretion to correct the error.
Portion of judgment requiring defendant to pay attorney fees reversed; otherwise affirmed.